 


 HR 6160 ENR: To amend title 5, United States Code, to clarify the sources of the authority to issue regulations regarding certifications and other criteria applicable to legislative branch employees under Wounded Warriors Federal Leave Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6160 
 
AN ACT 
To amend title 5, United States Code, to clarify the sources of the authority to issue regulations regarding certifications and other criteria applicable to legislative branch employees under Wounded Warriors Federal Leave Act. 
 
 
1.Clarification of sources of authority to issue regulations regarding certifications and other criteria applicable to legislative branch employees under Wounded Warriors Federal Leave Act 
(a)In generalSection 6329(c) of title 5, United States Code, is amended— (1)by striking In order and inserting (1) In order; and  
(2)by adding at the end the following new paragraph:  (2)In the case of an employee of an office of the legislative branch, the certification described in paragraph (1) shall be prescribed— 
(A)in the case of an employee of the House of Representatives, by the Committee on House Administration of the House of Representatives;  (B)in the case of an employee of the Senate, by the Committee on Rules and Administration of the Senate; or  
(C)in the case of an employee of any other office of the legislative branch, by the head of the office..  (b)RegulationsNot later than 9 months after the date of the enactment of this Act, the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the head of each other office of the legislative branch shall prescribe regulations governing the application of section 6329 of title 5, United States Code, including the certification requirement under subsection (c) of such section, to employees of the House of Representatives, employees of the Senate, and employees of such office, respectively.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
